ACCEPTED
                                                                                       01-15-00302-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   9/9/2015 6:57:52 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK



                                NO. 01-15-00302-CR
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                           IN THE COURT OF APPEALS                HOUSTON, TEXAS
                                                              9/9/2015 6:57:52 PM
                                      FOR THE                 CHRISTOPHER A. PRINE
                                                                      Clerk

               FIRST SUPREME JUDICIAL DISTRICT OF TEXAS

                                     AT HOUSTON

JASON BURROWS                          §     Appellant
                                       §
V.                                     §
                                       §
THE STATE OF TEXAS                     §     Appellee

                         APPELLANT'S REQUEST FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:
      Counsel for Appellant requests an Extension of Time to File the Appellant's
Brief; the following is satisfied:

      1.     The District Court of Brazoria County rendered
                  judgment on March 27, 2015;

      2.     Appellant's trial court number is 74447;

      3.     The appeal in this case was perfected on March 27,
                   2015;

      4.     The Transcript and Statement of Facts were filed
                  on August 10 , 2015 and consists of nine (9)
                  volumes of exhibits and testimony;

      5.     Notice of said filing was received by Appellate
                   Counsel sometime after the postmarked date
                   of August 12, 2015, however dure to family
                     vacation, such was not received until August
                     21, 2015.

      6.     Counsel received a copy of said Transcript and
                  Statement of Facts on September 4, 2015.

      7.     Appellant's Brief is due on September 9, 2015;

      8.     No previous Motions for Extension of Time to File
                   Brief have been filed;

      9.     Appellant requests sixty days to complete said
                  brief;

      10.    The facts relied upon to support this request for an
                   extension are:

      Appellant's brief is well on its way to being completed. However, due to

being involved in the following trials, I have been unable to file the brief within the

original deadline:


      a.     State of Texas v. David Amerson
             Cause No. CR-15-0138
             Hays County District Court
             Trial Scheduled– August 24, 2015;

      b.     State of Texas v. Alex Garcia
             Cause No. 2014CR0730
             Coaml County Court at Law No. 2
             Trial Scheduled – September 8, 2015;

      Therefore, appellant prays that this Court grant an extension of time of sixty

(60) days so that Appellant can properly review the record and file a brief.
                                             Respectfully submitted,




                                             Scot Courtney
                                             Attorney for Appellant
                                             P. O. Box 787
                                             San Marcos, Texas 78667-0787
                                             512-392-9292
                                             512-532-6766 FAX
                                             EM-sanmarcoslaw@gmail.com
                                             State Bar #00790515

                           CERTIFICATE OF SERVICE
       By affixing his signature to the foregoing instrument, Scot Courtney certifies
that a true and correct copy of the same has been had delivered to the office of the
Brazoria County District Attorney's Office, on this the 9th day of September, 2015.




                                             Scot R. Courtney


                       CERTIFICATE OF CONFERENCE
      By affixing his signature to the foregoing instrument, Scot Courtney certifies
that Counsel has confferred with Appelare Counsel and Appellate Counsel, listed
below and Appellant’s Counsel does not oppose the Motion.




                                             Scot Courtney
Brazoria County District Attorney
David Bosserman
111 E. Locust St.
Angleton, TX 77515